                                                                                          U. ·. DI TR.JCT   ' RT
                                                                                  NORTHEIZJ'\ DISTR ICT OF TEXAS
                        IN THE UNITED STATES DISTRICT OURTr--~-----='--=--~
                                                                                                FILED
                             NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION        JUL 2 2 1019

                                                                                      CLERK, U.S. DISTRICT COURT
IN RE VICKI LEE PRUITT JOHNSON,                        §
                                                       §
                                                                                       By _ _-rr=~---
                                                                                                  lk11u,,·
               Relator,                                §
                                                       §
vs.                                                    §    NO. 4: 1 9-CV-452 - A
                                                       §
JUDGE STEVE KING, ET AL.,                              §
                                                       §
               Respondents.                            §



                              MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of defendants Judge

Steve King , Heather Beyer, Mark Sullivan, and Jennifer Ramos

(collectively "movants"} to dismiss. Plaintiff, Vicki Lee Prui tt

Johnson, has failed to respond to the motion, which is ripe for

ruling. 1 The court, having considered the motion , the record , and

applicable authorities, finds that the motion should be granted.

The court further finds that all of plaintiff's claims should b e

dismissed for lack of jurisdiction.

                                                      I.

                                       Plaintiff's Claims

      On June 6 , 2019, plaintiff, calling herself "relator," filed

a motion for extension of time to file writ of mandamus and




      'The c lerk has captioned this action as plaintiff styled it in her fi lings.
memorandum in support. Doc. 2 1. On June 11, 2019, she submitted

documents captioned for filing in the Supreme Court of Texas

titled "Petition for Review," Doc. 6, and "Motion for Rehearing

and En Banc Reconsideration from the Denial of the Petition for

Review." Doc. 7. And, on June 17, 2019, plaintiff filed a

document titled "Affidavit 28 U.S.C.                     §   1746," Doc . 8, stating

that she had served the foregoing items, along with a copy of the

court's standing order and a request for waiver of summons, upon

respondents, reflected in the caption to be "Judge Steve King,

Heather Beyer, Mark Sullivan, Judge R.H. Wallace, Jr., Jennifer

Ramos, John Johnson, Atty/Arb., Joel Johnson, Judy Fowler Atty's

of Record: Ross Griffith-Guardian Ad Litem, Cary Schroeder-

Guardian/Administrator, James Holliday-Atty. Ad Litem, Dyann

Mccully-Atty/Arb., John Dowdy-Atty. John Johnson, William

Ridgway-Atty for Joel Johnson."                  [These persons are hereinafter

referred to as "defendants."]

     From all appearances, the documents filed by plaintiff ask

the court to order the Supreme Court of Texas to reinstate and

reconsider a petition for review she filed that had been

dismissed or to reconsider all of the underlying state court

proceedings and grant judgment in plaintiff's favor. The matter




    2
     The " Doc.   "reference is to the number of the item on the docket in this action.

                                                2
concerns probate proceedings initiated in the Probate Court No. 1

of Tarrant County, Texas, wherein three of the movants were the

presiding judge, the court coordinator, the court administrator,

respectively, and another action regarding property of the

probate estate filed in the 96th Judicial District Court of

Tarrant County, where the fourth movant is the court coordinator.

The remaining defendants are the presiding judge of the 96th

Judicial District Court, three beneficiaries of the probate

estate, and various attorneys involved in the proceedings in the

probate and district courts.

                               II.

                      Grounds of the Motion

     Movants urge twelve grounds in support of their motion to

dismiss. The court need not consider all of them as it is plain

that the court lacks jurisdiction over this action. In addition,

plaintiff has failed to state any plausible claim against any

defendant for which this court can grant relief.

                               III.

                   Applicable Legal Principles

A.   Subject Matter Jurisdiction

     Dismissal of a case is proper under Rule 12(b) (1) of the

Federal Rules of Civil Procedure when the court lacks the

statutory or constitutional power to adjudicate the case . Home

                                   3
Builders Ass'n of Miss . , Inc. v. City of Madison, Miss., 143 F.3d

1006, 1010 (5th Cir. 1998). When considering a motion to dismiss

for lack of subject matter jurisdiction, the court construes the

allegations of the complaint favorably to the pleader . Spector v .

LO Motor Inns, Inc., 517 F.2d 278, 281 (5th Cir. 1975) . However,
the court is not limited to a consideration of the allegations of

the complaint in deciding whether subject matter jurisdiction

exists.   Williamson v. Tucker, 645 F.2d 404, 413    (5th Cir . 1981)

The court may consider conflicting evidence and decide for itself

the factual issues that determine jurisdiction.      Id.       Because of

the limited nature of federal court jurisdiction, there is a

p r esumption against its existence .   See Owen Equip.    &   Erection

Co . v. Kroger, 437 U.S. 365, 374 (1978) ; McNutt v. General Motors

Acceptance Corp. of Ind., Inc., 298 U. S . 178, 189 (1936).        A

party who seeks to invoke federal court jurisdiction has the

burden to demonstrate that subject matter jurisdiction exists .

McNutt, 298 U.S. at 189; Ramming v. United States, 28 1 F.3d 1 58,

161 (5th Cir . 2001) .

B.   Pleading Standards

     Rule 8 (a) ( 2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

                                   4
Fed. R. Civ. P. B(a) (2),    "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,"

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)       (internal

quotation marks and ellipsis omitted). Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Twombly , 550 U.S. at 555    &   n.3. Thus, while a court

must accept all of the factual allegations in the complaint as

true, it need not credit bare legal conclusions that are

unsupported by any factual underpinnings. See Ashcroft v. Igbal,

556 U.S. 662, 679   (2009)   ( "While legal conclusions can provide

the framework of a complaint, they must be supported by factual

allegations.")

     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Igbal, 556

U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id. In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. at 679.

                                   5
"Determining whether a complaint states a plausible claim for

relief .         [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense."    Id.

     In considering a motion to dismiss for failure to state a

claim, the court may consider documents attached to the motion if

they are referred to in the plaintiff's complaint and are central

to the plaintiff's claims . Scanlan v. Tex. A&M Univ., 343 F.3d

533, 536 (5th Cir. 2003). The court may also refer to matters of

public record. Papasan v . Allain, 478 U.S. 265, 268 n.1 (1986);

Davis v. Bayless, 70 F.3d 367, 372 n.3       (5th Cir. 1995); Cinel v.

Connick, 15 F.3d 1338, 1343 n.6     (5th Cir. 1994) . This includes

taking notice of pending judicial proceedings. Patterson v. Mobil

Oil Corp . , 335 F.3d 476, 481 n.1 (5th Cir. 2003). And, it

includes taking notice of governmental websites. Kitty Hawk

Aircargo, Inc. v. Chao, 418 F.3d 453, 457       (5th Cir. 2005);

Coleman v. Dretke, 409 F.3d 665, 667       (5th Cir. 2005).

                                  III.

                                Analysis

     Federal courts are courts of limited jurisdiction and,

absent jurisdiction conferred by statute or the United States

Constitution, are without power to adjudicate claims . Kokkonen v.

Guardian Life Ins. Co. of Am . , 511 U.S. 375, 377 (1994) .

                                   6
Jurisdiction may not be presumed and may not be gained by

consent, inaction, or stipulation. Simon v. Wal-Mart Stores,

Inc., 193 F.3d 848, 850 (5th Cir. 1999). When subject matter

jurisdiction is challenged, the burden is on the plaintiff to

establish jurisdiction. Kokkonen, 511 U.S. at 377. Here,

plaintiff has made no attempt to meet her burden, but would not

be able to so in any event.

      The federal mandamus statute provides :

      The district courts shall have original jurisdiction of
      any action in the nature of mandamus to compel an
      officer or employee of the United States or any agency
      thereof to perform a duty owed to the plaintiff.

28 U . S.C.   §   1361 . The statute does not authorize the court to

compel state or county officials and employees or persons other

than those identified therein to act . Guillory v. Easter, No.

3:19-CV- 434 - C-BN, 2019 WL 1332218, at *l (N.D. Tex. Mar. 5,

2019), report and recommendation adopted, 2019 WL 1331034 (N.D.

Tex . Mar. 25, 2019); Moore v. 204th Dist. Court, No. 3:08-CV-

2281-D, 2009 Wl 3150983, at *3       (N.D. Tex. Sept . 29, 2009).

Because plaintiff's sole request is for mandamus relief, the

court lacks jurisdiction over this action and plaintiff's claims




                                      7
must be d i smissed. 3 Hicks v. Brysch, 989 F . Supp. 797 , 811 (W.D.

Tex. 1997).

         To the extent the papers filed by plaintiff could be

interpreted to seek other relief, such relief would be barred by

the probate exception to federal jurisdiction. Marshall v.

Marshall, 547 U.S. 293, 311-12                        (2006). The probate or annulment

of wills and the administration of a decedent's estate is

reserved to state probate courts . Id.; Curtis v. Brunsting, 704

F.3d 406, 409 (5th Cir. 2013). In this case, plaintiff says that

a May 15, 2009 will, already admitted to probate by the Probate

Court No. 1 of Tarrant County, Texas, should be annulled.

        The court further notes that the Rooker-Feldman doctrine

directs that federal courts lack jurisdiction to entertain

collatera l attacks on state judgments. Riley v . La. State Bar

Ass'n, 214 F. App'x 456, 458                       (5th Cir. 2007); Liedtke V. State

Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994). Here, plaintiff

attacks state court judgments and, in essence, seeks a re-do of

matters previously concluded.

        Because the matter of jurisdiction may be raised by the

court on its own at any time, MGG, Inc. v. Great W. Energy Corp.,



        3
         Where the plaintiff as ks that a federal court direct state o fficials to act in a ce1tain manner, the
federal action is properl y dis missed as frivol ous. Guillorv v. Easter, No. 3: l 9-C Y-434-C- BN, 20 I 9 WL
I 3322 18, at *2 (N .D. Tex. Mar. 5, 2019), re port and recommendation adopted, 2019 W L 1331 034 (N.D
Tex. Ma r. 25, 2019).

                                                       8
896 F.2d 170, 173   (5th Cir. 1990), the court is dismissing all of

the claims asserted by plaintiff even though not all of the

defendants have yet appeared (or even been served). Plaintiff has

not asserted any claims over which the court has jurisdiction.

                                IV.

                               Order

     The court ORDERS that movants' motion to dismiss be, and is

hereby, granted, and plaintiff's claims in this action be, and

are hereby, dismissed for lack of jurisdiction.

     SIGNED July 23, 2019 .




                                 9
